Citation Nr: 1112996	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether a request for waiver of recovery of an overpayment of compensation benefits in the amount of $206,307.70 plus interest was received in a timely manner.

2.  Entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $35,035.34 plus interest, to include whether the amount of indebtedness was properly calculated.


REPRESENTATION

Appellant represented by:	Robert K. Dwyer, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from October 1968 to December 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from decisions of the Committee on Waivers and Compromises (Committee) at the St. Petersburg, Florida, Regional Office (RO).  After the Board denied the claim in January 2008, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand in October 2009 and the Court issued an Order which incorporated the Joint Motion and vacated the Board's 2007 decision, to the extent that it addressed the claims addressed on the title page of this decision, and remanded the appealed claims to the Board. 

The request for waiver of recovery of an overpayment of compensation benefits in the amount of $206,307.70 plus interest, and the claim of entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $35,035.34 plus interest, to include whether the amount of indebtedness was properly calculated, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 2005 statement from the Debt Management Center does not establish that letters issued to the Veteran in January 2003 (which were intended to notify him that an overpayment of $206,307.70 had been created when he received benefits while incarcerated, and that he had the right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days) were sent to the Veteran's address of record or were reissued to the Veteran's next address of record.  

2.  Since the evidence does not establish that the Veteran may be deemed to have received letters issued by the Debt Management Center in 2003, his January 2005 notice of disagreement may be considered as timely filed.  


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment indebtedness in the amount of $206,307.70 plus accrued interest was timely filed.  38 U.S.C.A. § 5302, 5313 (West 2002 & Supp. 2010); 38 C.F.R. § 1.963 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Many of the facts of this case are not in dispute.  The Veteran has received disability compensation at a 100 percent rate effective since his separation from service in December 1969.  The Veteran has been incarcerated several times, including for lengthy periods, beginning in 1987.  During the periods he was incarcerated, he continued to receive compensation at the 100 percent rate.  Receipt during incarceration of the full amount of a compensation award is contrary to the provisions of 38 U.S.C.A. § 5313, enacted in 1980.  Under implementing regulations, payments of Veterans' benefits must be reduced to a rate which is 10 percent of the total benefit awarded after the 61st day of incarceration following conviction of a felony.

In December 2002, the Veteran notified VA, in writing, of a change in his address, providing an address in Palmetto, Florida.  The VA Debt Management Center issued letters to the Veteran on January 6, 2003, and January 28, 2003.  These letters were intended to notify the Veteran that an overpayment had been created in the total amount of $206,307.70 as a result of his continued receipt of compensation benefits at a 100 percent rate during incarcerations beginning in 1987, and to notify him that he had the right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days.

In March 2003, VA was notified that the Veteran was at the Taylor Correctional Institution in Perry, Florida.  

In September 2005, the Debt Management Center certified that the January 2003 letters had been issued to the Bradenton, Florida address and to the Taylor Correctional Institute, which became the Veteran's address of record in March 2003.  However, none of the information provided by the Debt Management Center reflects that any letter was sent to the Veteran's address in Palmetto, Florida, which was the Veteran's address of record in January 2003.  Moreover, there is no evidence which establishes that the letters were re-issued to the Veteran at the correct address or were reissued when the Veteran's address of record was changed in March 2003 due to the Veteran's incarceration in the Taylor Correctional Institution.  

The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of regularity that attends the administrative functions of the Government is applicable when VA sends a notice to a Veteran.  Thus, it ordinarily would be presumed that the Veteran received the notices from the Debt Management Center, since there is no record that the notices were returned to VA.  

However, the fact that the address to which the notices were sent is different than the address supplied to VA in a December 2002 communication from the Veteran, and the fact that there is no verification that the January 2003 letters were reissued when the Veteran's address of record changed to the Taylor Correctional Institution serves to rebut the presumption that the Veteran received these notices.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

The Court has declared that VA's use of an incorrect address constitutes clear evidence which rebuts the presumption that it properly notified the Veteran.  See Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding that even an incorrect zip code on a VA mailing is clear evidence to rebut the presumption of regularity). 
In light of lack of evidence that VA provided adequate notice of the January 2003 decision on his claims, and the necessary procedures and time limits to initiate an appeal of the decision, the Board deems the Veteran's notice of disagreement to be timely filed.  To this extent only, the appeal is granted.  

Since the Veteran's claim that his disagreement with denial of recovery of waiver of an overpayment of compensation benefits in the amount of $206,307.70 plus interest is granted, no discussion of the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), which specify that VA has a duty to notify and assist a claimant, is required.  


ORDER

The Veteran's claim that disagreement with a determination denying waiver of recovery of an overpayment of compensation benefits in the amount of $206,307.70 was timely filed is granted; the appeal is granted to this extent only.


REMAND

In the Joint Motion for Remand, the parties set forth that the evidence regarding the dates of the Veteran's incarceration disclosed that the Veteran was not continuously incarcerated during the period from March 2002 through November 2003.  The Board may not develop this evidence.  Therefore, the appeal as to entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $35,035.34 plus interest, to include whether the amount of indebtedness was properly calculated, must be Remanded.

Since the Veteran's disagreement with the denial of request for waiver of compensation overpayment in the amount of $206,307.70 is accepted as timely, the Veteran is entitled to a statement of the case (SOC) addressing that claim on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain official information and confirmation of the dates the Veteran was incarcerated from March 2002 through November 2003, from the state of Florida, or any other jurisdiction having custody of the Veteran.  

2.  Based on official information, determine whether the amount of the overpayment to the Veteran, currently calculated as $35,035.34, is correctly and properly calculated.  Recalculate the amount of the debt if the Veteran was not continuously incarcerated from March 2002 through November 2003.

3.  Readjudicate the Veteran's disagreement with denial of a request for waiver of an overpayment in the amount of $206,307.70 on the merits.  Any necessary development must be conducted, and the Veteran must be afforded procedural due process, including notice of his right to appeal the decision rendered, if adverse to the Veteran.

4.  After assuring that development is complete and that the calculation of overpayment currently calculated as $35,035.34, is correct, each claim on appeal should be readjudicated.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


